Citation Nr: 0709056	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from December 3, 1970 until 
December 31, 1970 and again from October 1973 until November 
1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

Procedurally, the Board notes that the veteran stated in his 
February 2005 notice of disagreement that "I disagree [with] 
the rating decision of Feb 2, 2005 which denied IU 
benefits."  The RO issued a Statement of the Case in April 
2005 that addressed not only the claim of entitlement to 
TDIU, but also 4 other increased rating claims (3 of which 
were addressed in the February 2005 rating decision).  In 
April 2005, the veteran filed a timely substantive appeal (VA 
Form 9).  The veteran noted his desire to appeal only the 
issue of "IU benefits" in his substantive appeal.  Based on 
the foregoing, the Board will address only the issue listed 
on the title page of this decision.

The Board also notes that the veteran's representative filed 
a VA Form 9 in May 2006 and indicated that the veteran wanted 
to appeal all of the issues listed on the Statement of the 
Case.  The Board notes that the VA Form 9 filed in May 2006 
is not a timely substantive appeal following the April 2005 
Statement of the Case or February 2005 rating decision.  
38 C.F.R. § 20.302 (2006).  Therefore, the Board finds that 
the appeals regarding the issues listed on the April 2005 
Supplemental Statement of the Case (exclusive of entitlement 
to TDIU) have not been perfected and are not before the 
Board.  38 C.F.R. §§ 20.200 and 20.202 (2006). 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

The veteran is claiming entitlement to TDIU.  Essentially, an 
award of TDIU is appropriate if the evidence shows that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. § 4.16 (2006).  Upon review of the claims folder, 
the Board finds that additional development should be 
undertaken with respect to the veteran's TDIU claim, in order 
to satisfy VA's obligations under the VCAA. 

At the time of the last VA examination, the veteran had 
compensable evaluations for a left forearm excision scar with 
pain sensitivity, and non-healing ulcer; left ulnar sensory 
neuropathy with tendonitis; and a right forearm excision scar 
with pain, sensitivity, and tendonitis.  A VA examination 
performed in January 2005 reveals severe pain in both of his 
arms (averaging 8 out of 10).  The report of the July 2004 VA 
examination noted that the pain in the veteran's arm has 
impeded his ability to lift objects.  The Board notes that 
the veteran has been awarded compensation for the above 
listed disabilities based on the provisions of 38 U.S.C.A. 
§ 1151, which states that such disabilities will be treated 
in the same manner as if they were service connected.  

While the above VA examinations indicated impairment 
attributable to the veteran's service-connected disabilities, 
neither VA examiner expressed an opinion as to whether the 
veteran was unable to secure and follow a substantially 
gainful occupation due to his bilateral arm problems or due 
to any other service-connected  disability.  Because such 
opinion would be useful in determining whether a grant of 
TDIU may be awarded, the failure of the VA examiners to 
adequately address the question of employability is 
prejudicial to the veteran.  Therefore, in order to satisfy 
VA's duty to assist, such an opinion should be requested.   
See 38 U.S.C.A. § 5103A.  

The Board further notes that at the time of the 2004 and 2005 
VA examinations, the veteran was service connected for 
disabilities of the left and right arms.  Since those two VA 
examinations, the veteran has been granted service connection 
for a left thigh graft site scar in the May 2005 rating 
decision and a skin graft of the right upper arm donor site 
in the July 2005 rating decision.  The disabilities, which 
have been granted service connection since the previously 
discussed VA examinations, were both assigned 10 percent 
evaluations.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's claims folder 
to an appropriate VA physician for 
review.  The examiner is requested to 
provide an opinion, based on a review of 
the veteran's clinical history as 
contained in the claims folder, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities alone render him unable to 
secure or follow a substantially gainful 
occupation.  The examiner should give 
consideration to the veteran's level of 
education, special training, and previous 
work experience, but should not consider 
his age or the impairment caused by 
nonservice-connected disabilities.  If 
another physical examination of the 
veteran is deemed necessary in order to 
fully respond to this inquiry, then one 
should be scheduled and all necessary 
tests should be performed.  

All opinions provided should be supported 
by a clear rationale consistent with the 
evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue of entitlement to 
TDIU, considering all evidence.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



